Citation Nr: 1757454	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1999 to January 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, rated 50 percent, effective April 24, 2009.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In November 2015, the Board remanded the matter for additional development.

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required. 


FINDING OF FACT

It is reasonably shown that, throughout, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time is it shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSION OF LAW

A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD throughout.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and an April 2017 supplemental SOC readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

Neither the Veteran nor his representative has raised any other issues regarding VA's duties to notify and assist the claimant.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also not alleged (see Dickens and Scott).  The Board finds there has been substantial compliance with its November 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas'."  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

[Per revised 38 C.F.R. § 4.130, the rating criteria are now based upon the American Psychiatric Association's DSM-5.  While the DSM-5 did not incorporate use of GAF scores to identify levels of disability, discussion of such scores is appropriate for evaluations/treatment provided prior to VA's adoption of DSM-5.]

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On August 2009 VA treatment, the Veteran reported sleep difficulties, nightmares 4 nights per week, and low energy level.   He denied homicidal or suicidal ideations or feelings of hopelessness or helplessness.  On mental status examination, he was cooperative and alert, his mood was friendly and cooperative, and his affect was appropriate and congruent with his mood.  His speech was clear, concise, logical and goal directed.  His thought content did not appear to be delusional, psychotic, or dangerous.  He denied any auditory or visual hallucinations.  His insight and judgment were adequate, and his immediate, recent, and remote memory appeared intact.  The assessments included depression and PTSD with anxiety/insomnia; a GAF score of 53 was assigned.

On March 2011 private examination, the Veteran reported that he had been divorced twice and lived alone.  He reported that he worked 50+ hours per week, plus 20 more hours in travel time, to ward off symptoms of PTSD.  He reported having had problems on the job for the past couple of years due to being paranoid.  He reported that he had left jobs because of emotional or behavioral factors.  He reported re-experiencing events through intrusive recollections, having bad dreams and flashbacks; he reported being bothered by cues related to his service such as watching the news or seeing Arabic people.  He reported avoiding thoughts, feelings, or conversations associated with the trauma, as well as activities, places, or people that might arouse memories of it.  He reported having some recall deficit and strong feelings of alienation from others.  He reported having flat line emotions, dissociative events, sleep problems, anger problems with outbursts, variable concentration, focus difficulties, startle reactions, hypervigilance, and paranoia.

On mental status examination, the Veteran was alert but intense and pressured.  His attitude was uneasy but cooperative.  His attention span was short and his psychomotor activity was increased.  His speech patterns tended to be relevant, coherent, and appropriate.  His ability to abstract was somewhat impaired.  His affect was generally within normal limits.  He reported that his usual mood was down but he had mood swings and emotional lability.  He reported feeling depressed most of the time when he is not busy, using the pressure of activity to attempt to ward off symptoms.  He denied suicidal ideation, plan, or intent.  He denied mania or hypomania but had a compulsive driven component to his behavior.  He reported constant agitation and psychomotor pressure.  He reported fear of the dark related to his PTSD.  He reported that he had felt like harming others, he had assaulted two people in the hospital and was jailed for it.  He denied any obsessions but reported compulsive cleaning behavior.  He reported paranoid feelings but denied any hallucinations or illusions.  He reported that his interpersonal relationships were marked by aggressive oversensitivity with a history of fighting and assaultiveness and a paranoid, suspicious, resentful and difficult posture.  His memory was broadly intact, his associations were relevant and his stream of thought was normal.  The examiner described the Veteran as paranoid, uptight, pressured, and driven, with pronounced paranoid ideas and being prone to violent attacks on others, at any time, which in the past had resulted in putting people in the hospital and being sent to jail.  The diagnoses included chronic PTSD, recurrent severe major depressive disorder with psychotic features, and chronic anger state disorder, with paranoid personality trait disturbance with obsessive compulsive predisposition; a GAF score of 45 was assigned, reflecting major impairment currently and in the previous year.

On December 2011 VA examination, the Veteran reported having problems with people and having no social life.  He reported having anger problems and thinking about the past; watching anything relating to war on TV bothered him.  He reported having recurring thoughts about a bomb scare in service; sleep impairment with nightmares, waking up hourly; and waking with loud sounds and awakening feeling anxious, nervous, shaking, and sweating.  He reported twice monthly panic attacks and that he avoided crowds.  He reported feeling depressed and less motivated; that he did not have suicidal or homicidal thoughts; had some anger at home as well as outside; and had been in trouble in the past for his anger.  He got along okay with people at work and liked his job, despite the 2 hour commute each way.  He was divorced and had two young children who lived out of state with their mother; his parents were supportive of him and he did not talk to his sister.

On mental status examination, the Veteran's thought processes were coherent, and his thought content showed no delusions, and no active suicidal or homicidal thoughts.  He reported no audio or visual hallucinations or psychosis.  His memory was intact with orientation.  His mood was "okay lately" although he reported constant anxiety.  He showed fairly intact insight and judgment.  The diagnostic impression was PTSD, and a GAF score of 60 was assigned.  The examiner noted that the Veteran had associated mood depression, anxiety, and anger-related issues; he was presently able to hold a job but had had interpersonal problems and divorces.  The examiner opined that the Veteran's symptoms were moderate, and he was seeking treatment.
Based on this evidence, a January 2013 rating decision granted service connection for PTSD with secondary major depression, anxiety, insomnia, social disorder with isolation, flashbacks and nightmares, rated 50 percent, effective April 24, 2009.

In April 2014, the Veteran submitted a statement from Charleston Psychiatric Group indicating that he had been in treatment for opioid addiction since 2008, and had attended monthly group counseling and medication management from April 2009 to July 2012.  He re-started the program in April 2013 and, after an initial trial of weekly visits, returned to maintenance on a monthly basis.

At the July 2015 Board hearing, the Veteran testified that he cannot be around people.  He testified that he had stopped looking for work because he found himself unable "to breathe like a normal human being".  He testified that he frequently finds himself unable to catch his breath due to anxiety, causing him to panic; he testified that medication has not alleviated his symptoms.  He testified that he had been treated through Charleston Psychiatric Group for several years.  He testified that he goes to the store late when there are fewer people and otherwise stays home, trying to stay calm and not doing anything.  He testified that his children live out of state and they visit with him and his mother for six weeks during the summer; his mother flies to Texas to bring them to him, and she takes them out for swimming and other activities, but he is not with them.  He testified that he has a relationship with his mother but he does not have much of a relationship with other family; he had one friend he used to speak with on the phone but he otherwise had no friends and did not like being around people.  He had not dated in over 6 years and did not feel like he could maintain a relationship because he could not feel close to anybody as it was too stressful.  He last worked (at a coal plant) in 2012, but was let go because he missed too much from work due to panic attacks at work and having to leave.  He reported difficulty getting along with a co-worker and controlling his temper on the job.  He tried to stay alone because he had a history of violence.  He testified that he took medication for sleep that was no longer as effective, and that he could not fall asleep on his own.  

On March 2017 VA examination (pursuant to the Board's remand), the Veteran reported that he lived alone, took care of his pets, was able to see his two children, and was divorced and not currently in a relationship.  He used to work out, but lacked motivation.  He reported that he worked in a coal plant until 2012 and quit due to having frequent panic attacks because of stress at the time.  He reported that he had been working for the past 8 months at a feed store for 20 hours a week but he took one day off per week on average due to stress; this job was better for him because he did not have to deal with many people.  His symptoms included depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He reported issues with anxiety, social anxiety, panic attacks, interrupted sleep, and intrusive thoughts.   He reported no anger problems.  He reported occasional panic attacks with anxiety; he reported frequent panic attacks when working in the coal mines and had to quit in 2012.  The examiner opined that these are the symptoms of the Veteran's PTSD.  He reported low mood, low energy, lack of motivation for pleasurable activities he previously enjoyed like working out, concentration problems with prolonged activities under stress, sleep issues, and avoiding socializing.  The examiner opined that these are symptoms of the Veteran's secondary depression relating to the PTSD.  The Veteran denied suicidal thoughts or attempts.  He had secondary substance abuse issues with opioids relating to PTSD as well.  He attended counseling, and took medication for mood and Suboxone, a partial opioid agonist.  

On mental status examination, the Veteran was well oriented.  His mood was dysthymic and affect was mood congruent.  He reported no suicidal or homicidal thoughts and no delusions or hallucinations.  He showed age appropriate memory, insight and judgment.  The diagnoses included PTSD, unspecified depressive disorder, and opioid use disorder.  The examiner opined that the Veteran's psychiatric diagnoses cause occupational and social impairment with reduced reliability and productivity; the examiner attributed 50 percent of the impairment to PTSD, 30 percent to unspecified depressive disorder, and 20 percent to opioid use disorder.  The examiner opined that the current level of severity of the Veteran's condition is moderate to severe, and the effect on his ability to function in an occupational environment is moderate to severe due to the identified functional limitations of mood, anxiety, socialization, concentration issues, and difficulty dealing with stressful situations.

VA treatment records throughout the appeal period reflect symptomatology largely similar to that described on the examinations above.

The Board finds that throughout the appeal period, the Veteran's PTSD is reasonably shown to have resulted in occupational and social impairment with deficiencies most areas, consistent with a 70 percent rating (rather than the 50 percent rating which has been assigned).  On March 2011 examination, he reported having had problems on the job, and having left jobs, due to emotional or behavioral factors including being paranoid.  He reported recall deficit, flat line emotions, dissociative events, anger problems with outbursts, variable concentration and focus difficulties.  He reported feeling depressed most of the time and trying to keep busy in attempts to ward off symptoms.  The evaluating psychologist described the Veteran as paranoid, uptight, pressured, and driven, with pronounced paranoid ideas and being prone to violent attacks on others, at any time, which had previously resulted in putting people in the hospital and being sent to jail; the psychologist assigned a GAF score of 45 (for current severity and for the previous year), which is consistent with serious symptoms.  The Board has no reason to question the private examiner's competence in finding that the Veteran's PTSD is severe in intensity (and by inference causes substantial functional impairment). 

Although the December 2011 VA examiner assigned a GAF score of 60 (consistent with moderate symptoms and a 50 percent rating), that examiner also noted that the Veteran reported constant anxiety and had associated mood depression and anger-related issues; the examiner noted that the Veteran was "presently able to hold a job" but he had had "interpersonal problems and divorces".  On examination, the Veteran reported having panic attacks about twice a month, anger problems, and no social life, and he avoided crowds and people (the symptoms described reasonably reflect deficiencies in most areas, consistent with a 70 percent rating).  At the Board hearing, the Veteran testified that he frequently found himself unable to catch his breath due to anxiety, causing him to panic; he did not have much of a relationship with family other than his mother; and he had no friends and did not like being around people; he tried to stay alone because he had a history of violence.  

While the 2017 VA examiner identified the level of functioning found as one of reduced reliability and productivity (consistent with a 50 percent rating), the examiner also opined that the current level of severity of the Veteran's condition is moderate to severe, and the effect on his ability to function in an occupational environment is moderate to severe due to the identified functional limitations of mood, anxiety, socialization, concentration issues, and difficulty dealing with stressful situations (suggesting deficiencies in most areas).  The Board finds that symptoms and the degree of functioning described have remained essentially consistent throughout.  The disability picture presented throughout is one of flat affect, depressed mood, anxiety with panic attacks, and general isolation/withdrawal from society.  The Board finds no reason to question the credibility of the Veteran's own accounts; his reports of functional impairment are consistent with the disability picture presented by findings and opinions of both VA and private examiners.  As the functional impairment due to PTSD described/shown throughout meets (or at least approximates) the schedular criteria for a 70 percent rating), the Board finds that (with resolution of reasonable doubt in his favor, as mandated) such rating is warranted throughout.  See 38 C.F.R. §§ 4.3, 4.7.  

The evidence of record does not show that symptoms of the Veteran's PTSD have been productive of total occupational and social impairment.  Despite his consistent reports of isolation and withdrawal, he continues to tend to activities of daily living and financial matters on his own, and he has not shown gross impairment in thought processes, communication, or behavior.  Furthermore, he has maintained a good relationship with his mother, and he has returned to work part time.  On the most recent examination it was noted that he showed age appropriate memory, insight and judgment, and was working part-time to supplement income.  The symptoms and level of impairment represented by the GAF scores assigned likewise do not reflect total occupational and social impairment.  Consequently, the Board finds that a schedular 100 percent rating is not warranted for any period of time under consideration.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The matter of entitlement to a TDIU rating is addressed in the remand below.  


ORDER

A 70 percent rating is granted for the Veteran's PTSD for throughout the period under consideration, subject to the regulations governing payment of monetary awards.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised by the record.  At the July 2015 Board hearing, the Veteran testified that he had last worked in 2012 but he was let go because he missed too much work due to having panic attacks at work and having to leave.  On March 2017 VA examination, he reported that he had been working for 20 hours a week at a feed store for the past 8 months but he took one day off per week on average due to stress.  The Veteran's description of this employment suggests it may be sheltered (and not substantially gainful).  The examiner opined that the current level of severity of the Veteran's condition is moderate to severe, and the effect on his ability to function in an occupational environment is moderate to severe due to the identified functional limitations of mood, anxiety, socialization, concentration issues, and difficulty dealing with stressful situations.  

The schedular requirements for a TDIU rating are met, and the matter of entitlement to a TDIU rating has not been developed or adjudicated.  Therefore, it must be remanded for such action. 

Accordingly, the case is REMANDED for the following:

The AOJ should [with the Veteran's co-operation by filing the appropriate application) fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran and his attorney should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after a SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be fully before the Board unless he initiates, and perfects, an appeal as to any negative determination by the AOJ regarding his entitlement to a TDIU rating.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


